oOo Oo JN DBD OH F&F WY NO —

Nob NYO NY NH NHN NH N NY Ne em OO
ao NY Wn UN fF WY NH -|§ FS Oo BoB JN DB nH F&F WY NY —| S&S

Case 3:17-cv-00245-RCJ-CBC Document 32 Filed 07/08/19 Page 1 of 3

AARON D. FORD
Attorney General
TAN E. CARR, Bar No. 13640 FILED
eputy Attorney Genera ENTERED SERVE
_— —_—— DON
State of Nevada COUNSEUPARTIES OF RECORD
Public Safety Division
100 N. Garson Street 89701-4717 i
arson City, Nevada : -0 457
Tel: (775) 684-1259 JUL -$ 22:3
E-mail: icarr@ag.nv.gov

____ RECEIVED

 

 

 

 

 

 

 

 

CLERK US DISTRI
Attorneys for Defendants DISTRICT OF NEVADA a
Tara Carpenter, E.K. McDaniel, BY: DEPUTY
and Mark Soret , ST nel
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA j 2 d 2
GEOFFREY GROVE,
Case No. 3:17-cv-00245-RCJ-CBC
Plaintiff,
Vv. MOTION FOR EXTENSION OF TIME
TO FILE DISPOSITIVE MOTIONS
E.K. MCDANIEL, et al.,
(Third Request)
Defendants

 

 

 

 

Defendants, Tara Carpenter, E.K. McDaniel, and Mark Sorci (Defendants), by and
through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and lan E.
Carr, Deputy Attorney General, hereby submit their Motion for Extension of Time to File
Dispositive Motions (Third Request). This Motion is based on Federal Rule of Civil
Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities, and all
papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I, ARGUMENT

Defendants respectfully request a thirty (30) day extension of time out from the
current deadline (July 8, 2019) to file dispositive motions in this case. Defense counsel is
confronted with numerous competing deadlines and a high workload due to staffing

changes in the Office of the Attorney General. However, such obstacles are currently

I

 
co fe NF BD OW F&F WD NO —

o NI BDH HW &F WD NY —|- 83Fo O60 Fe NADH F&F WY NO — OS

 

 

Case 3:17-cv-00245-RCJ-CBC Document 32 Filed 07/08/19 Page 2 of 3

being resolved and the requested extension of time should afford Defendants adequate
time to file dispositive motions in this case.
Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiffs
case, but will allow for a thorough briefing to narrow or eliminate issues in this case. The
requested thirty (30) day extension of time should permit the parties time to adequately
research draft, and submit dispositive motions in this case. Defendants assert that the
requisite good cause is present to warrant the requested extension of time.

For these reasons, Defendants respectfully request a thirty (80) day extension of
time from the current deadline to file dispositive motions in this case, with a new
deadline to and including Wednesday, August 7, 2019.

DATED this 8th day of July, 2019.

AARON D. FORD
Attorney General

By:

 

IAN E. CARR, Bar No. 13840
Deputy Attorney General

Attorneys for Defendants

SSO ORDERED.

 
  

DATED:7/ G / Z0Ol /

 
